Citation Nr: 1403685	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  12-24 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for thyroid cancer, to include as due to exposure to ionizing radiation and radiation emitted by aircraft navigation systems.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to November 1971.  These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi (RO).  Thereafter, the file was transferred to the RO in Nashville, Tennessee. 

The appeal is remanded to the RO via the Appeals Management Center, in Washington, DC.  


REMAND

In multiple written statements of record, the Veteran and his representative contend that his currently diagnosed bilateral hearing loss and tinnitus were the result of events during his active duty service, to include noise exposure.  The Veteran has asserted that his hearing loss and tinnitus began during service.  He reported in-service noise exposure working around aircraft on the flight line while stationed on two aircraft carriers.

Service treatment records do not show any complaints, findings, or treatment for tinnitus and audiograms do not show a bilateral hearing loss disability as defined by VA under 38 C.F.R. § 3.385 (2013).  The Veteran's DD Form 214 revealed that his military occupational specialty (MOS) was "8326" and verified his completion of training for Aviation Electrician's Mate. 

A February 2011 VA treatment record detailed that the Veteran was currently unemployed, had previously managed a telephone company, and was planning to open his own business.  In a July 2011 VA examination report, the examiner acknowledged the Veteran's assertions of in-service noise exposure as an Aviation Electrician's Mate for three years working around aircraft engines and flight lines.  It was noted that the Veteran reported use of hearing protection at all times when exposed to substantial amounts of noise.  The Veteran also complained of bilateral tinnitus that began shortly after leaving service.  Pure tone thresholds, in decibels, were reported as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
15
15
25
40
LEFT
25
25
20
40
45

The examiner indicated that the Veteran exhibited normal tympanometry findings in each ear, with absent ipsilateral acoustic reflexes and contralateral acoustic reflexes.  Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 96 percent in the left ear.  

After reviewing the claims file and examining the Veteran, the examiner diagnosed bilateral sensorineural hearing loss accompanied by constant, bilateral tinnitus.  The examiner opined that the Veteran's hearing loss was "less likely as not (less than 50/50 probability)" caused by or a result of acoustic trauma during military service.  In the cited rationale, the examiner noted that the service entrance and exit audiograms showed hearing within normal limits.  It was indicated that the Veteran had reported the beginning of his hearing loss in the 1980s.  The examiner then noted that the type/configuration of hearing loss indicated on examination was consistent with noise exposure.  The examiner highlighted the history that military noise was positive, while the history of occupational and recreational noise exposure was negative.  The examiner opined that tinnitus was "as likely as not" a symptom associated with hearing loss.  The examiner commented that his tinnitus opinion was based on expert knowledge that tinnitus often accompanies exposure to loud noise with or without permanent hearing loss, citing to a medical study.

The July 2011 examination is inadequate.  38 C.F.R. § 3.159(c)(4) (2013); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  The examiner failed to include a complete post-service history concerning the Veteran's claimed bilateral hearing loss and tinnitus in the July 2011 examination report.  Instead, the examiner simply noted that history of occupational and recreational noise exposure was negative.  In addition, after providing a negative etiological opinion, the examiner's cited rationale does not comport with that opinion, as it instead highlighted many of the positive aspects of the Veteran's claim (i.e., in-service noise exposure, type of hearing loss diagnosed consistent with noise exposure, and negative history of occupational and recreational noise exposure).  Thus, the conclusions reached by the examiner do not constitute a complete rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Under these circumstances, the Board will not proceed with final adjudication of the claim until a competent medical examination and opinion are provided which properly considers all of the evidence of record, discusses Veteran's asserted in-service noise exposure working around aircraft on the flight line with hearing protection, and adequately addresses the etiology of the Veteran's bilateral hearing loss and tinnitus, as well as all post-service occupational and recreational noise interests and/or exposures.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the Veteran has contended that his currently diagnosed thyroid cancer was caused by exposure to radiation emitted from aircraft navigation systems when he worked on the flight line while stationed aboard the two aircraft carriers.  Parenthetically, the Board notes that the United States Court of Appeals for Veterans Claims has taken judicial notice that radar equipment emits microwave-type, non-ionizing radiation.  See Rucker v. Brown, 10 Vet. App. 67, 69, 71-72 (1997) (citing The Microwave Problem, Scientific American, September 1986; Effects upon Health of Occupational Exposure to Microwave Radiation (RADAR), American Journal of Epidemiology, Vol. 112, 1980; and Biological Effects of Radiofrequency Radiation, United States Environmental Protection Agency, September 1984).  Non-ionizing exposure is not the type of radiation exposure addressed by the VA regulations found at 38 C.F.R. §§ 3.309, 3.311 (2013).

However, the Veteran has also asserted that his thyroid cancer was caused by exposure to ionizing radiation during a Radiac Monitor Training Course in June 1969.  Service connection may be established if a radiation-exposed veteran develops a "radiogenic disease" (one that may be induced by ionizing radiation, either listed at 38 C.F.R. § 3.311(b) or established by competent scientific or medical evidence that the claimed condition is a radiogenic disease), if the VA Undersecretary for Benefits determines that a relationship, in fact, exists between the disease and the Veteran's radiation exposure in service.  VA and private treatment records dated from 2008 to 2011 revealed treatment for carcinoma of the thyroid gland.  Thyroid cancer is considered to be a "radiogenic disease."  38 C.F.R. § 3.311(b)(2).

In all other claims involving radiation exposure, a request will be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  

Service treatment records did not contain any information pertaining to the radiation dose in service.  The Board is cognizant that the RO sent a July 2011 request to the Naval Dosimetry Center concerning documentation of the Veteran's radiation exposure after receiving a copy of an isolated service personnel document dated in June 1969 showing the Veteran's attendance of a Radiac Monitor Training Course that month.  In an August 2011 response, the Naval Dosimetry Center indicated that review of their exposure registry revealed no reports of occupational exposure to ionizing radiation pertaining to the Veteran. 

However, a review of the record reveals that further development on this matter is warranted in order to verify the Veteran's allegations of exposure to ionizing radiation.  Specifically, the Veteran's complete service personnel file must be obtained for review as to his responsibilities and assignments during active service and as to any information pertaining to the Veteran's radiation dose in service.  Thereafter, the RO must forward all compiled records (to include Veteran's service personnel records, any located DD Form 1141, Naval Dosimetry Center response, service treatment records, as well as the Veteran's statements regarding exposure to ionizing radiation during service) to VA's Under Secretary for Health for preparation of a dose estimate, to the extent feasible, based on available methodologies as instructed under 38 C.F.R. § 3.311(a)(2)(iii).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims for entitlement to service connection for bilateral hearing loss, tinnitus, and thyroid cancer.  Regardless of his response, the RO must obtain all outstanding records relevant to the claims being remanded, to include VA treatment records from Mountain Home VAMC from May 2011 to the present.  The RO must also obtain the Veteran's complete service personnel records from the National Personnel Records Center or other appropriate sources.

All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded a VA audiological examination to ascertain the etiology of his currently diagnosed bilateral hearing loss and tinnitus by an appropriate physician.  All tests or studies necessary to make this determination must be ordered, to include an audiogram.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that the claims file and any pertinent electronic records have been reviewed.

After a review of the examination and audiogram findings, the entire evidence of record, and with consideration of the Veteran's statements, his military occupational specialty, and his in-service and post-service noise exposure, the examiner must provide an opinion as to whether any degree of hearing loss found is related to his period of military service, or to any incident therein, to include as due to noise exposure.  The examiner must also provide an opinion as to whether tinnitus is related to the Veteran's period of military service, or to any incident therein, to include as due to noise exposure.    

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed. 

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  The Veteran's service personnel records, any located DD Form 1141, Naval Dosimetry Center response, service treatment records, as well as the Veteran's statements regarding exposure to ionizing radiation during service (to include a Radiac Monitor Training Course in June 1969), must be forwarded to VA's Under Secretary for Health for a dose estimate in accordance with 38 C.F.R. § 3.311(a)(2)(iii).  The Under Secretary for Health should be requested to provide a dose estimate for all reported periods of exposure. 

5.  If it is determined the Veteran was exposed to ionizing radiation, forward the Veteran's claims file to VA's Under Secretary for Benefits for consideration in accordance with 38 C.F.R. § 3.311(c).

6.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claims, taking into consideration all relevant evidence associated with the evidence of record since the August 2012 statement of the case.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

